PER CURIAM.
Upon consideration of appellant’s response to the Court’s order of June 10, 2015, the Court has determined that the appeal is untimely with respect to the February 26, 2015, Order Finding Probable Cause and Directing Defendant to Respond. The Court has also determined that neither the May 8, 2015 order denying appellant’s motion to dismiss, nor the June 9, 2015 order reiterating that ruling is a final order or an otherwise appealable non-final order. See Miami-Dade County v. Perez, 988 So.2d 40, 42 (Fla. 3d DCA 2008). Accordingly, the appeal is dismissed for lack of jurisdiction.
WOLF, BILBREY, and WINOKUR, JJ., concur.